Citation Nr: 1507175	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-14 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a bilateral foot disability.

3. Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disabilities.

5. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

6. Entitlement to an initial compensable evaluation for residual scarring of the left hand/wrist.

7. Entitlement to an initial compensable evaluation for residual scarring of the lumbar spine.

8. Entitlement to an initial evaluation in excess of 10 percent for gastrointestinal reflux disease (GERD).

9. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for GERD.

10. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for left knee arthritis.

11. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for right shoulder arthritis.

12. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for status post L5-S1 fusion with left lower radiculopathy.

13. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residual scarring of the left hand/wrist.

14. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residual scarring of the lumber spine.

15. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residuals of a left wrist dislocation.

16. Entitlement to an effective date earlier than July 5, 2007, for the award of service connection for residuals of a left ankle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from August 1981 to July 1984 and from October 1985 to January 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008, June 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of the Veteran's claim has been transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

At the December 2014 hearing, the Veteran raised the issues of entitlement to (1) service connection for radiculopathy of the right lower extremity as a manifestation of his service-connected lumbar spine disability; and (2) entitlement to an increased evaluation for his service-connected left wrist disability.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, and therefore the Board does not have jurisdiction over these claims.  As such, they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a sleep disorder and erectile dysfunction; entitlement to an increased initial evaluation for GERD; and each of the Veteran's claims for earlier effective dates for the awards of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with bilateral hearing loss for VA purposes at any point during the appeal period.

2. The Veteran has not been diagnosed with a chronic disability of either foot, except for residuals of a left ankle fracture for which service connection has previously been granted, at any point during the appeal period.

3. The Veteran has not been diagnosed with a chronic skin disorder at any point during the appeal period; any undiagnosed skin disorder, if present, was not manifest during service in the Southwest Asia theater of operations and has not since manifest to a compensable degree.

4. Residual scarring of the left hand/wrist is manifest throughout the appeal period by no more than superficial, nontender and nonpainful scars with a total area of 6.6 square centimeters (cm).

5. Residual scarring of the lumbar spine is manifest throughout the appeal period by no more than superficial, nontender and nonpainful scars with a total area of 1.2 square cm.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2. A chronic bilateral foot disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3. A chronic skin disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014)

4. The criteria for an initial compensable evaluation for residual scarring of the left hand/wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7802 (2014).

5. The criteria for an initial compensable evaluation for residual scarring of the low back have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7802 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an a number of notice letters sent to the Veteran throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran was provided VA examinations in April 2009 and February and March 2012 to address the Veteran's bilateral hearing loss, skin disorder and residual scarring.  These examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and review of the claims file, and provide a sufficient rationale for all diagnoses and opinions expressed.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's bilateral foot claims, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a chronic disability of the feet.  As he is not competent to independently provide evidence of a diagnosis or etiology of a condition, the record is silent for a current bilateral foot disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The elements of McLendon have not been met; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to in-service acoustic trauma.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran testified at his December 2014 Board hearing that he has suffered from bilateral hearing loss since his period of active service.  He was provided a VA audiological examination in February 2012.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
20
15
20
25
25

Speech audiometry utilizing the Maryland CNC word list revealed speech recognition ability of 100 percent bilaterally.

The report of the February 2012 VA examination clearly shows the Veteran does not suffer from hearing loss of either ear for VA purposes.  See 38 C.F.R. § 3.385.  There is no competent medical evidence indicating the Veteran has been diagnosed with hearing loss for VA purposes at any point during the pendency of the current appeal.

The Board acknowledges that the Veteran himself has claimed that he suffers from bilateral hearing loss as a result of his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

A key element for any grant of service connection is a finding of a current disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The risk factor of in-service acoustic trauma is not germane in the absence of any resulting disability.

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.

Bilateral Foot Disability & Skin Disorder

The Veteran also asserts service connection for a bilateral foot disability and a chronic skin disorder as directly related to his period of active service.  At the December 2014 Board hearing, the Veteran clarified that he, in fact, is claiming residuals of bilateral ankle fractures.  To this point, the Board notes that service connection for residuals of a left ankle fracture has previously been awarded and, therefore, the Board will not further address this aspect of the Veteran's claim.  With regards to the claimed skin disorder, the Veteran testified that he has a skin discoloration on his right wrist he believes may be due to his service in Southwest Asia.

Initially, the Board observes that the Veteran has not been diagnosed with a chronic disability of either foot, to include residuals of a right ankle fracture, or a chronic skin disorder, at any point during the appeal period.  The Board acknowledges the Veteran was treated for gout of the right foot in June 2006.  See, e.g., June 2006 Blake Hospital Emergency Dept. record.  However, this diagnosis lies outside of the current appeal period, and there is no indication in the record that right foot gout has become a chronic disability.  In this regard, the Board notes that subsequent treatment records are absent treatment for, or a diagnosis of, gout, or any other disorder of the feet.  

Furthermore, there is no indication that the Veteran has been diagnosed with a chronic skin disorder at any point during the appeal period.  The Veteran's skin has been routinely noted to be normal in treatment records generated throughout the appeal period.  At an April 2009 VA examination, the Veteran's skin examination noted no rashes or ulcerations.  At a March 2012 VA skin examination, the VA examiner explicitly found that, while the Veteran was treated for a skin condition in service, this condition appears to have resolved, and there is currently no diagnosable skin disorder.  

To the extent the Veteran's claimed skin discoloration on the right wrist may represent symptoms of an undiagnosed disability, the Board observes that service connection would not be warranted under the provisions of 38 C.F.R. § 3.317 (2014) as they pertain to the presumption of service connection for disabilities related to service in Southwest Asia.  In this regard, there is no objective evidence this condition first manifest during the Veteran's active service in the Southwest Asia theater of operations.  Absent objective evidence the condition first manifest in theater, service connection may be warranted if the claimed undiagnosed condition manifest to a compensable degree before December 31, 2016.  To this point, the Board notes that superficial skin discoloration on areas of the body other than the head, face or neck, must be an area of at least 144 square inches (equivalent to one foot square).  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  There being no evidence of such an extensive area of discoloration, service connection is not warranted under the provisions of 38 C.F.R. § 3.317.

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  There being no objective evidence of a chronic bilateral foot disability or a skin disorder, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

II. Increased Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned separate noncompensable evaluations for residual scarring of the left hand/wrist and low back pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Under that diagnostic code, a 10 percent evaluation is warranted for a superficial scar with an area of 144 square inches (929 square cms.) or greater.  Id.

In considering the evidence of record, the Board concludes that the criteria to support a compensable evaluation for either scar have not been met.  An April 2009 VA examination found the Veteran's scars no be nonsymptomatic.  There were three separate scars on the left hand/wrist measuring 2 by 0.3 cm., 8 by 0.3 cm., and 12 by 0.3 cm., for a total area of 6.6 square cm.  The low back scar measured 4 by 0.3 cm., for a total area of 1.2 square cm.  As the Veteran's residual scars do not measure at least 929 square cms., either separately or combined, the Board finds the Veteran's service-connected residual scarring does not warrant a compensable rating.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7802.

The Board has considered whether any alternate Diagnostic Codes might entitle the Veteran to a higher rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7804 provide criteria for evaluations based on deep, unstable or painful scarring and scarring causing limitation of motion of the affected part.   As noted above, the Veteran's residual scars were found to be superficial, nontender and asymptomatic with no limitation of motion.  Furthermore, the Veteran himself testified at the December 2014 Board hearing that his scars are not painful and do not cause any problems.  Therefore, the Veteran is not entitled to a compensable rating under any other potentially applicable Diagnostic Code.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residual scarring with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for an initial compensable evaluation for residual scarring at all points during the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a skin disorder is denied.

An initial compensable evaluation for residual scarring of the left hand/wrist is denied.

An initial evaluation for residual scarring of the low back is denied.


REMAND

With respect to the Veteran's service connection claims, the Veteran asserts that his service-connected disabilities, to include prescribed medications, have resulted in a sleep disorder and erectile dysfunction.  The AOJ has not provided the Veteran with notice regarding the evidence necessary to establish service connection on a secondary basis.  As such, a remand is required to provide the Veteran such notice, and afford him an opportunity to submit evidence in support of his secondary service connection claim.

While on remand, the Veteran should also be provided a VA examination to determine if he suffers from a diagnosed sleep disorder (separate from symptomatology associated with his service-connected posttraumatic stress disorder) and if so, whether that disability as well as his currently diagnosed erectile dysfunction are proximately due to or aggravated by his service-connected disabilities.  See generally 38 C.F.R. §§ 3.159(c)(4), 3.310 (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran claims an evaluation greater than 10 percent is warranted for his service-connected GERD.  The Board notes he was last provided a VA examination to address the severity of this disability in April 2009, a period of over five years.  Since that time, he has reported that his symptoms have increased in severity, including at the December 2014 hearing when he testified that he now takes medication for his GERD, whereas at the time of the April 2009 VA examination he was prescribed no medication.  Given the Veteran's assertions of an increase in severity, as well as the lengthy period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected disability.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

A December 2008 rating decision awarded service connection for GERD, left knee arthritis, right shoulder arthritis, status post L5-S1 fusion with left lower radiculopathy, residual scarring of the lumbar spine, residual scarring of the left hand/wrist, residuals of a left wrist dislocation and residuals of a left ankle fracture, and assigned an effective date of July 5, 2007, for each of these disabilities.  In an August 2009 statement, the Veteran disagreed not only with the effective dates assigned to the staged evaluations for these disabilities, but also requested an earlier effective date for the award of service connection.  Even though the Veteran's then-representative submitted a subsequent notice of disagreement (NOD) addressing only the effective dates as they pertained to the staged evaluations (which have since been fully resolved in the Veteran's favor), the Veteran reiterated at the December 2014 Board hearing that he filed his claim at the time of his retirement from active service and asserted entitlement to an earlier effective date for service connection.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to these earlier effective date issues.  When a timely notice of disagreement has been filed, the claim must be remanded to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of entitlement to an effective date earlier than July 5, 2007, for the award of service connection for: GERD, left knee arthritis, right shoulder arthritis, status post L5-S1 fusion with left lower radiculopathy, residual scarring of the lumbar spine, residual scarring of the left hand/wrist, residuals of a left wrist dislocation and residuals of a left ankle fracture.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

2. Provide the Veteran appropriate notice that includes an explanation as to the information or evidence needed to establish a secondary service connection claim with respect to the claim of service connection for sleep apnea.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's asserted sleep disorder and currently diagnosed erectile dysfunction.  The entire virtual claims file must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Does the Veteran suffer from a diagnosed sleep disorder?  If so, please state the appropriate diagnosis.  If no diagnosis is rendered, please opine as to whether it is at least as likely as not that the Veteran's complaints of sleep problems represent an undiagnosable illness of unknown etiology.

b. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction and/or sleep disorder (if diagnosed above) are proximately due to (caused by) his service-connected disabilities, to include as an effect of prescribed medication to treat these disabilities?

c. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's erectile dysfunction and/or sleep disorder (if diagnosed above) have been aggravated (chronically worsened beyond normal progression) by his service-connected disabilities, to include as an effect of prescribed medication to treat these disabilities?  In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.

A complete rationale must be offered for all opinions expressed.

4. Schedule the Veteran for a VA examination to determine the current severity of his service-connected GERD.  The entire virtual claims file must be reviewed in conjunction with this examination.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should address the following:

a. Describe any symptomatology associated with the Veteran's service-connected GERD;

b. Comment as to whether the Veteran's disability is manifested by any medical evidence of pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, dysphagia, pyrosis, regurgitation or substernal arm and/or shoulder pain;

c. The examiner should provide an opinion as to the severity of any symptomatology noted in (a) or (b) above, specifically opinion whether such symptomatology is productive of severe or considerable impairment of health.

A complete rationale must be provided for all opinions expressed.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


